Title: To Thomas Jefferson from Albert Gallatin, 9 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 9th 1802
          
          Will you look at the enclosed letters & remarks of the Comptroller in E. Randolph’s case. I think it is best to take no steps in relation to the commissions for testimony abroad. But the conduct of the Court, through the whole of this business has been very extraordinary.
          Respectfully Your obt. Servt.
          
            Albert Gallatin
          
        